Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims  1, 3, 5-8, 10, 12-15 and 17-20 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”


Regarding to 112(a) and 112(b) rejections:  the claims  are compliant  because applicant’s amendment dated on 8/22/2022.
Regarding to 101 compliance, Claims 1, 3, 5-8, 10, 12-15 and 17-20 are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  Examiner’s  analysis is presented below in all the claims:
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a series of steps and, therefore, is a process (a method).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. The claim recites the limitations of  “a) generating…. The detailed profile of the consumer …. to target the consumer based on preferences for media and advertisements, wherein the detailed profile includes the preferences for the media and the advertisements;  b) controlling access to the detailed profile of the consumer by defining rules for the advertisers, c) wherein ….. using a proof-of-engagement technique that determines an amount of the tokens to be rewarded to the consumer based on participation of the consumer, d) wherein a new entry is created on the blockchain-based media ledger to reassign an ownership of the detailed  profile of the consumer to the advertisers by applying … the consumer, which is associated with a digital wallet of the consumer,  d) wherein …. for providing solutions for linking a media consumption history to accounts of the consumer of media products, services, and platforms;  e) recording, …., consumptions and transactions of the consumer …. as the media consumption history of the consumer on the blockchain-based media ledger using metadata that is encrypted and preserved on a blockchain;  f) [inserting]….., the media consumption history into the blockchain-based media ledger;  g) sharing the detailed profile of the consumer across different parts of the business and with the advertisers …. “
The “generating, controlling, recording, ingesting, sharing…” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for generating a detail profile of a consumer, enabling the consumer to subscribe to an advertisement network, recording user consumptions and transactions  and [inserting] a media consumer history. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes.  The claim recites additional limitations, such as,
“.(i) accessing the … ledger to target the relevant consumers based on the preferences revealed on the profiles” and the additional elements “advertisement network processor”,  “storage medium”, “using a blockchain-based media ledger”, “ tokens are generated from an interaction between an advertisement network and the blockchain, the rewarded tokens to a private key,  “advertisement network interfaces with a system “, term “ingesting”, “using tokens applied to keys”. The claim as a whole integrates the method of organizing human activity into a practical application.  Specifically,  the additional limitations recite a specific system  for generating a detail profile of a consumer, enabling the consumer to subscribe to an advertisement network, recording user consumptions and transactions  and [inserting] a media consumer history. Thus,  the claim is eligible because is not directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? n/a
Claim 8: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer readable storage medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.
Claim 15: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.
Dependent claims 3, 5-7, 10, 12-14 and 17-20, recite “the  detailed consumer profile comprises preferences for the media consumption    history”,  access to blockchain-based media ledger, enabling consumer to earn and spend cryptographic tokens, analyzing aggregated data, etc. These elements integrate the system of organizing human activity into a practical application. The claims  are eligible.
Regarding to prior art, the closest prior art of record is US PG. PUB. No. 20190188411 (Kroutik)  and  20070244750 (Grannan),  but the references fail to teach at least:

b) controlling access to the detailed profile of the consumer by defining rules for the advertisers,
c) wherein tokens are generated from an interaction between an advertisement network and the blockchain using a proof-of-engagement technique that determines  an amount of the tokens to be rewarded to the consumer based on participation of the consumer,
d) wherein a new entry is created on the blockchain-based media ledger to reassign an ownership of the detailed profile of the consumer to the advertisers by applying the rewarded tokens to a private key of the consumer, which is associated with a digital wallet of the consumer.
In particular Kroutik teaches, “[0072] FIGS. 1 through 4 illustrate one preferred architecture for a system 100 in accordance with the invention. As shown FIG. 1, the system 100 includes a decentralized controller 200, an enterprise interface 300, a consumer interface 400, a Blockchain ledger system 180…”, paragraph 72 and Figs 1-4, and “consumer preferences, consent and permissions (PCP) in abstract, Figs 1 and 5.
“ [0066] A PCP database, which is accessible by the decentralized controller, is configured to store and access the consumer PCP. The SC system is configured to create a plurality of SCs corresponding to the PCP with a help of PCP system, and to store them in a SC database. In one embodiment, the PCP database comprises a plurality of databases, accessible by the decentralized controller. The plurality of databases can include at least a preference, consent and permission database for storing consumer private data and information associated with it, … … a transaction database for storing transactions detailing consumer's engagement with reward. Additional databases include an account database …”, paragraph 66.
“…upon receiving a request from the consumer interface, is configured to invoke the reward management system to retrieve one or more rewards from the rewards database, associate a rewards with the one or more engagement, and to deliver the offer to the consumer interface. Upon consumer engaging, receiving a confirmation from the consumer interface, the decentralized controller is configured to invoke the SC system to generate an identifier specifying at least a financial account…”, paragraph 67.
See also,  “[0082] The account database 276 tracks all information pertaining to the consumer's account with fields such as consumer's name, bank account numbers, a Blockchain ledger address, and debit or credit transactions. Enterprise rewards for SCs 110 may be sent to this database. This database may be a pointer to account data stared at the Blockchain ledger”, paragraph 82.
“   [0084] The account database 276 tracks all information pertaining to the enterprises account with fields such as enterprise's name, unique identified, bank and credit account numbers. This database may be a pointer to account data stored at the Blockchain ledger”, paragraph 84.
“[0115] Smart contract term and conditions may be modified so as to allow the advertiser to tailor SC for his specific needs. The SC may also be based on one or more consumer conditions. For example, one condition might state that consumer receive $1 as the reward for engagement. Conditions may be based on external events. For example, the consumer may want to share the engagement with his or her social network, in exchange, the enterprise would reward with the consumer $1 for his effort. SC system 212 keeps all of those conditions in the smart contract database 291”, paragraph 115. 
Grannan teaches “…subscriber profile settings 209 that provide the subscriber the chance to define privacy settings by opt ins or by other privacy control settings on their internet browser, for example, with regard to what types of advertisements the subscriber wants to receive, plus how much of the subscriber's usage history can be monitored and used to drive the targeted advertising process…”, paragraph 80.
Further, Applicant's arguments filed on 8/22/2022 (in particular pages 11-12) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1, 3, 5-8, 10, 12-15 and 17-20 are allowable over the prior art of record.
Moreover, the missing claimed elements from the references Kroutik and Grannan are not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 

- US Pg. Pub. No. 20190279257 (Kokernak). “System and method for clickabletv targeting by location and content attributes”. This publication teaches “The present disclosure relates to system and method for clickableTV targeting by location and content attributes. An aspect of the present disclosure relates to system and method that receives an input requesting an advertisement for inclusion in a particular web page of a plurality of web pages that collectively represent a website, retrieves, upon clicking of the advertisement embedded in the particular web page, one or more web links that enables the user to view an advertised product, determine one or more interaction events performed by the user while viewing the advertised product, and generate a registration entry associated with the one or more interaction events. The input can include at least attribute information provided by an advertiser of the advertisement.” Also [0024] In an aspect, the registration entry is preferably stored on decentralized blockchain ledgers. In another aspect, the registration entry is secured using a combination of one or more tokens and one or more encryption keys ensuring privacy and security of the user's data and an advertiser's data”.

 “Interactive electronic advertising”. IEEE. 1994. This publication teaches “Electronic content (information) distribution networks are moving from drawing boards into test beds, and may soon provide consumers access to rich media-based electronic content in both business and home settings. This paper predicts that electronic advertising will become an integral component of any such content distribution networks that will provide electronic content to consumers at rates affordable to consumers. A model for electronic advertising subsiding electronic content consumption is developed. This will help consumers to affordably consume a wide variety of electronic content, while also providing a new service for consumers without invading the consumer's personal space”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/8/2022